Clarke, J. (concurring):
The contribution of money to a political party for .legitimate campaign purposes, at the time of the occurrences here under consideration, was neither malum prohibitum nor malum in se. The Federal government having no control over insurance matters, the contribution to a national political party for such purposes in a national campaign by an insurance company would not only not be malum prohibitum or malum in se, but would not even be wrong ethically, to the extent of implying criminality, without alleging and proving a corrupt or wicked motive and a felonious or evil intent. There is no allegation in these papers of a felonious, criminal or wicked intent, nor is there any proof tending to establish such intent. *348How an act believed to be for the use of the corporation, for its-'benefit and advantage in aiding to procure the general good' of the country by the success of a national party ^—an act not prohibited by the common or statute law can be made a crime, without alleging and proving the necessary ingredient of crime, to wit, criminal ifitent,' I do not see.' If under precisely similar circumstances Mr. McCall had said to Mr. Perkins, “ I have decided to make acontribution to the San Francisco Relief Fund, but as., other dis- • asters may. happen and I do not want this to be an embarrassing precedent,'! want you to contribute to the Red Cross up to $25,000 ■ as they need it, and I will see that you are reimbursed,” and'Mr. ■ Perkins had made.the contribution and Mr. McCall had reimbursed " him from the funds of the company, would any one have asked for his indictment ? But it might be said, the political contribution might have been made to procure improper political or official favors. Precisely, but that would have involved a criminal intent,' and it is the absence-of any.allegation or proof thereof in these papers which leads me to concur in the reversal of the order and the discharge of the defendant. , ' ■
Patterson, J., concurred.